Citation Nr: 1236174	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  09-44 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to restoration of 20 percent disability rating for service-connected lumbar spine disability, to include the question of propriety of a reduction in a disability rating to 10 percent disabling effective February 1, 2009.

2.  Entitlement to restoration of 40 percent disability rating for service-connected left lower extremity disability, to include the question of propriety of a reduction in a disability rating to noncompensable (0 percent) effective February 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active duty service from July 1973 to 
July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The November 2008 rating decision reduced the disability rating for lumbar spine disability from 20 percent to 
10 percent and reduced the disability rating for left lower extremity disability from 40 percent to noncompensable (0 percent).  

The Veteran indicated in his March 2009 notice of disagreement that he objected to the reduction in disability ratings for lumbar spine disability and left lower extremity disability.  The Veteran did not request an increased rating in excess of the pre-reduction ratings of 20 and 40 percent, so no increased rating claim is on appeal; however, the appeal was erroneously certified as an increased rating claim in June 2010.  

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in Roanoke, Virginia, in April 2011.  A transcript of that hearing is associated with the claims file.  In June 2011, the Veteran, through his representative, submitted evidence pertinent to the claims on appeal.  This evidence was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2011).  

The Board previously adjudicated the Veteran's claims on appeal in August 2011.  The Veteran's claims for restoration of 20 percent disability rating for service-connected lumbar spine disability, to include the question of propriety of a reduction in a disability rating to 10 percent disabling effective February 1, 2009, and restoration of 40 percent disability rating for service-connected left lower extremity disability, to include the question of propriety of a reduction in a disability rating to noncompensable effective February 1, 2009, were denied.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran's attorney and VA's General Counsel filed a Joint Motion with the Clerk of the Court requesting that the Court vacate the Board's decision and remand the case to the Board for further development and re-adjudication in accordance with the directives of the February 2009 Joint Motion.  The Joint Motion agreed that VA's incorrect characterization of the issues on appeal as issues for increased rating - in a September 2009 statement of the case and February 2011 supplemental statement of the case, as well as the April 2011 Board hearing - and failure to provide laws and regulations of 38 C.F.R. § 3.344 and a discussion of how the laws and regulations affect the determination, precluded the Veteran from presenting appropriate evidence and argument in relation to the restoration claims.   

The Court granted the Joint Motion for Remand in March 2009, and the Veteran's claims folder has been returned to the Board for further appellate review.  The issues of restoration of 20 percent disability rating for service-connected lumbar spine disability, to include the question of propriety of a reduction in a disability rating to 10 percent disabling effective February 1, 2009, and restoration of 40 percent disability rating for service-connected left lower extremity disability, to include the question of propriety of a reduction in a disability rating to noncompensable effective February 1, 2009, are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The November 2008 rating decision reduced the disability rating for lumbar spine disability from 20 percent to 10 percent and reduced the disability rating for left lower extremity disability from 40 percent to noncompensable.  The Veteran indicated in his March 2009 notice of disagreement that he objected to the reduction in disability ratings for lumbar spine disability and left lower extremity disability.  The Veteran did not request an increased rating in excess of the pre-reduction ratings of 20 and 40 percent, so no increased rating claim is on appeal; however, the appeal was erroneously adjudicated as an increased rating claim, and was certified as an increased rating claim in June 2010.  

In the August 2011 Board decision that is now vacated, the Board found that, notwithstanding the characterization of the issue by VA, the issues on appeal were not increased ratings, but rather entitlement to restoration of the ratings that had been reduced.  The Board found that there was no harm to the Veteran at the April 2011 Board hearing or elsewhere by characterizing the appeal as a claim for increased ratings; however, the February 2009 Joint Motion found that the Board erred by finding that there was "no harm" and stated that a remand was required to give the Veteran the law and regulations pertaining to restoration (reduction) on the issues of restoration of 20 percent disability rating for service-connected lumbar spine disability, to include the question of propriety of a reduction in a disability rating to 10 percent disabling effective February 1, 2009, and restoration of 40 percent disability rating for service-connected left lower extremity disability, to include the question of propriety of a reduction in a disability rating to noncompensable effective February 1, 2009.

From the record, it appears the RO has not yet issued a statement of the case or supplemental statement of the case addressing the issues as restoration (which includes the question of the propriety of the reduction).  When a veteran has filed a notice of disagreement and there is no statement of the case on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  Accordingly, based upon the Court's Order, the issues of restoration of 20 percent disability rating for service-connected lumbar spine disability, to include the question of propriety of a reduction in a disability rating to 10 percent disabling effective February 1, 2009, and restoration of 40 percent disability rating for service-connected left lower extremity disability, to include the question of propriety of a reduction in a disability rating to noncompensable effective February 1, 2009, are remanded for issuance of a supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

The Veteran and his representative should be furnished with a supplemental statement of the case addressing the claims for restoration of 20 percent disability rating for service-connected lumbar spine disability, to include the question of propriety of a reduction in a disability rating to 
10 percent disabling effective February 1, 2009, and restoration of 40 percent disability rating for service-connected left lower extremity disability, to include the question of propriety of a reduction in a disability rating to noncompensable effective February 1, 2009.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


